Citation Nr: 0915785	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-26 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 
1990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2007 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

When the case was before the Board in June 2007, it was 
remanded for additional development.  When the case was last 
before the Board in October 2008, it was remanded in order 
for a Travel Board hearing to be scheduled.

In March 2009, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.


FINDING OF FACT

The Veteran's bilateral hearing loss is etiologically related 
to active military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board finds that there is no need to discuss the impact 
of the VCAA on the matter decided herein, given the fully 
favorable nature of the Board's decision.

Service Connection Legal Authority

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss because it was incurred 
as a result of in-service noise exposure.  He has stated that 
he first noticed a decline in his hearing in 1990-1991, just 
after service.  It has progressively gotten worse since then.

Service records show that the Veteran's military occupational 
specialty (MOS) was tactical electronic and environmental 
system specialist.  At the hearing before the undersigned, 
the Veteran indicated that this involved, inter alia, working 
on the oxygen systems, cabin pressurization, heating, and 
cooling of aircraft.  He also did electrical wiring of some 
of the environmental systems on aircraft.  Some of the work 
involved being in front of the jet engine itself.  The 
Veteran indicated that he spent most of his time on the F4, 
which required him to do repairs which were in close 
proximity to the intake and engines.  While he was doing 
systems and maintenance checks, the engines would be at 
approximately 80 percent throttle.  The Veteran did this type 
of work for approximately two and one half years.

The Veteran also indicated at the Travel Board hearing that 
he had only minimal post-service, occupational noise 
exposure, which did not amount to anywhere near the noise 
levels that he experienced during service.  In this regard, 
the Veteran stated that he worked as a painter and in 
masonry, where his only noise exposure was the painting and 
mixing concrete.  The noise from the gas engine that made the 
mortar was compared to a lawn mower or tiller.  He also 
described his automotive repair work as very brief, in that 
it was a business that got shut down before it ever got 
started.  

The service treatment records show normal hearing 
examinations in 1985, 1986, and 1989.  There was no audiogram 
conducted at the time of separation.  

A July 2005 VA audiology consult note states that the Veteran 
complained of hearing loss, especially with regard to 
background noise, group conversations, and listening to the 
television.  It was noted that his history was positive for 
both military and occupational noise exposure.  Audiometrics 
revealed a mild to moderate sensorineural hearing loss in 
both ears.

A June 2008 VA audiological examination report notes that the 
Veteran has mild to moderate bilateral sensorineural hearing 
loss.  The examiner noted that audiograms done in December 
1985, May 1986, and July 1989 show that hearing was within 
normal limits.  The Veteran stated that his hearing loss 
began in the early 1990s.  The examiner noted that the 
Veteran reported working in maintenance on the flight lines 
in service, as well as in automotive maintenance for a few 
years and as a mason laying brick for about four years.  The 
examiner opined that because all hearing exams in the claims 
file were within normal limits, it is not likely that the 
Veteran's hearing loss was caused by military noise exposure.

        Despite the negative opinion from the June 2008 VA 
examiner, the Board finds that the Veteran is entitled to 
service connection for bilateral hearing loss.  The evidence 
shows that the Veteran was exposed to excessive noise during 
service.  The evidence also shows that although the Veteran 
did experience some occupational noise exposure, he has 
consistently maintained that his hearing loss began just 
after service.  There is no audiogram from the time of 
separation in April 1990, and the Veteran has described in 
detail the occupational noise exposure at his Board hearings.  
It appears that the VA examiner based her opinion on the 
normal service audiograms and the post service occupational 
noise exposure.  However, the Board finds that the Veteran's 
more detailed accounts of his occupational noise exposure 
given at the hearings were not adequately taken into 
consideration, nor was the lack of a separation audiogram.  
Further, the lack of any evidence that the veteran exhibited 
hearing loss during service is not fatal to the claim.  The 
laws and regulations do not require in service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993). Here, the Board concludes that the lay evidence 
presented by a veteran is credible and competent, and thus is 
sufficient to prove his claim for service connection based on 
that lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).
 
Therefore, in light of the abovementioned circumstances, and 
giving the Veteran the benefit of the doubt, the Board finds 
that the evidence is at least in equipoise.  Accordingly, 
service connection is granted for bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


